UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7367



LARRY KNIGHT,

                                           Petitioner - Appellant,

          versus


WARDEN, BUCKINGHAM CORRECTIONAL CENTER,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-98-600-AM)


Submitted:   February 11, 1999         Decided:     February 24, 1999


Before ERVIN, NIEMEYER, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Larry Knight, Appellant Pro Se. Leah Ann Darron, Assistant Attor-
ney General, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Knight appeals the district court’s order denying relief

on his petition filed under 28 U.S.C.A. § 2254 (West 1994 & Supp.

1998).   We have reviewed the record and the district court’s

opinion and find no reversible error.   Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court.   See Knight v. Warden, Buckingham Correc-

tional Center, No. CA-98-600-AM (E.D. Va. July 15, 1998).*      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




     *
       Although the district court’s order is marked as “filed” on
July 9, 1998, the district court’s records show that it was entered
on the docket sheet on July 15, 1998. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                2